         Case 1:16-cv-01534-JEB Document 378 Filed 11/26/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,

                       Plaintiff,                   Case No. 1:16-cv-1534-JEB
                                                    (and Consolidated Case Nos.
                and                                 16-cv-1796 and 17-cv-267)

 CHEYENNE RIVER SIOUX TRIBE,

                       Intervenor-Plaintiff,        MOTION FOR LEAVE TO                   FILE
                                                    SUPPLEMENTAL COMPLAINT
                v.

 U.S. ARMY CORPS OF ENGINEERS,

                       Defendant – Cross-
                       Defendant.

                and

 DAKOTA ACCESS, LLP,

                       Intervenor-Defendant
                       Cross-Claimant.



       Intervenor-Plaintiff Cheyenne River Sioux Tribe (“Tribe”) hereby moves for leave to file

a Supplemental Complaint in this action pursuant to Fed. R. Civ. P. 15(d). The purpose of the

Supplemental Complaint is to facilitate a dispositive motion as to the U.S. Army Corps of

Engineers’ (“Corps”) decision on remand affirming its prior conclusion that its issuance of a

Mineral Leasing Act (“MLA”) permit allowing the Dakota Access Pipeline to cross under the

Missouri River does not raise significant environmental impacts under the National Environmental

Policy Act (“NEPA”), the risk of a spill will not affect the Tribe’s treaty rights in the Missouri




                                                1
         Case 1:16-cv-01534-JEB Document 378 Filed 11/26/18 Page 2 of 3



River, and that its decision to site the pipeline directly upstream of the Tribe’s sole source of fresh

drinking water does not implicate environmental justice concerns.

       The proposed Supplemental Complaint, which is attached hereto as Exhibit A, reiterates

the claims upon which the Court remanded to the Corps for reconsideration pursuant to its Order

on Summary Judgment dated June 14, 2018. ECF 238. A review of the authorities in this circuit,

including interpretations of Fed. R. Civ. P. 15(d), suggest that a supplemental complaint is not

necessary to reopen a matter for briefing after a decision on remand. See, e.g., Coburn v. Murphy,

77 F. Supp. 3d. 24 (D.D.C. 2016) (ruling on dispositive briefing pursuant to motion to reopen

briefing in joint status report after decision on remand); New Life Evangelistic Ctr, Inc. v. Sebelius,

753 F. Supp. 2d. 103 (D.D.C. 2010) (ruling on dispositive briefing submitted after decision on

remand without necessity of supplemental complaint); Paige Int’l, Inc. v. U.S. Dep’t of Transp.,

No. Civ.A. 03-2213, 2005 WL 3276196 (D.D.C. Sept. 27, 2005) (resolving dispositive briefing on

remand decision via “supplemental motion for summary judgment,” not supplemental complaint).

These cases further suggest that plaintiffs are entitled to renewed dispositive briefing on the

remand decision flowing from the existing operative complaint.

       To the extent that this Court views a supplemental complaint pursuant to Fed. R. Civ. P

15(d) to be necessary to facilitate dispositive briefing on the Corps’ remand decision, the Tribe

hereby incorporates by reference arguments contained in the Standing Rock Sioux Tribe’s Motion

for Leave to File Supplemental Complaint, filed November 1, 2018. ECF 371 at pp. 2-4.




                                                  2
         Case 1:16-cv-01534-JEB Document 378 Filed 11/26/18 Page 3 of 3



Dated: November 26, 2018

                                                     CHEYENNE RIVER SIOUX TRIBE,
                                                     Intervenor-Plaintiff,



                                             By:      /s/ Nicole E. Ducheneaux
                                                    Nicole E. Ducheneaux
                                                    Joseph V. Messineo
                                                    Fredericks Peebles & Morgan LLP
                                                    3610 North 163rd Plaza
                                                    Omaha, NE 68116
                                                    Telephone: (402) 333-4053
                                                    Facsimile: (402) 333-4761
                                                    Email: nducheneaux@ndnlaw.com
                                                              jmessineo@ndnlaw.com



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of November, 2018 a copy of the foregoing was

filed electronically with the Clerk of the Court. The electronic filing prompted automatic service

of the filing to all counsel of record in this case who have obtained CM/ECF passwords.



                                                     /s/ Nicole E. Ducheneaux




                                                3
       Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,

                       Plaintiff,                   Case No. 1:16-cv-01534-JEB

                and                                 FIRST SUPPLEMENTAL COMPLAINT

 CHEYENNE RIVER SIOUX TRIBE,

                       Intervenor-Plaintiff,

                v.

 U.S. ARMY CORPS OF ENGINEERS,

                       Defendant – Cross-
                       Defendant.

                and

 DAKOTA ACCESS, LLP,

                       Intervenor-Defendant
                       Cross-Claimant.


                                       INTRODUCTION

       1.      Pursuant to Fed R. Civ. P. 15(d), Intervenor-Plaintiff Cheyenne River Sioux Tribe

(“Tribe”) hereby supplements its Second Amended Complaint in the above-captioned case.

       2.      This Supplemental Complaint sets out the claims the Tribe now brings forth against

the Army Corps of Engineers (“Corps”) and Dakota Access, LLC (“Dakota Access”) following

this Court’s Order dated June 14, 2017 granting in part and denying in part the Tribe’s Motion for

Partial Summary Judgement. ECF 238. In that Order, this Court held the Corps’ granting of


                                                1

                                                                                  EXHIBIT A
       Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 2 of 13



permits to Dakota Access to construct an oil pipeline under Lake Oahe to be unlawful and

remanded for additional consideration on specific issues.

       3.      The Court further ordered the Corps to give “serious consideration” to the errors

identified in the Corps’ decision, warning that compliance with the law “cannot be reduced to a

bureaucratic formality, and that the Court expects the Corps not to treat remand as an exercise in

filling out the proper paperwork post hoc.” ECF 284 at p. 28.

       4.      The Corps’ Remand Analysis unlawfully affirms the Corps’ pre-remand decision

authorizing the Dakota Access Pipeline (“DAPL”) without an environmental impact statement

(“EIS”) as required by the National Environmental Policy Act (“NEPA”).

       5.      Rather than conduct a comprehensive analysis of available data, including data

disfavorable to Dakota Access, the Corps merely relied upon the same data used in its pre-remand

analysis to conclude that DAPL would not result in significant harm to the environment, the Tribe,

or the hunting and fishing rights reserved by the Tribe in its Treaties.

       6.      The Corps’ decision to authorize DAPL without a NEPA-required EIS is a final

agency action that is reviewable by this Court under the Administrative Procedure Act (“APA”).

       7.      The Corps’ decision not to require an EIS is arbitrary, capricious, an abuse of

discretion, and not in accordance with law, and therefore violates the APA.

       8.      The Tribe seeks a declaration that the Corps’ affirmation of its pre-remand decision

to authorize DAPL without an EIS (as required by NEPA), and without an adequate tribal

consultation violates the APA, NEPA, and the Tribe’s Treaty rights.

       9.      The Tribe asks this Court to vacate the permits issued to Dakota Access by the

Corps pending the Corps’ compliance with the APA and NEPA.




                                                  2
        Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 3 of 13



                                 JURISDICTION AND VENUE

        10.    The Tribe’s Supplemental Complaint is brought pursuant to the APA, which

authorizes a federal court to find unlawful and set aside any final agency action that is arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law. 5 U.S.C. § 706.

        11.    Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 (federal question

jurisdiction), 28 U.S.C. § 1362 (Indian tribe as a plaintiff), 28 U.S.C. § 2201 (declaratory relief),

and 28 U.S.C. § 2202 (injunctive relief).

        12.    Venue in this district is appropriate pursuant to 28 U.S.C. § 1391(e) because this is

the district where the Defendant resides and in which a substantial part of the events or omissions

giving rise to the claim occurred. No party has contested jurisdiction or venue during this

litigation.

                                             PARTIES

        13.    The Tribe is a federally-recognized Indian tribe whose ancestors, since time

immemorial, lived on the land that DAPL crosses. DAPL crosses the Tribe’s sacred waters which

hold cultural, religious, and economic significance to the Tribe and its members. DAPL also

crosses areas of great historical, cultural, and religious significance to the Tribe. The damage

DAPL causes to the Tribe in these areas is substantial and irreparable. This harm is the direct

result of the Corps’ failure to abide by the APA, NEPA, and the Tribe’s Treaties.

        14.    The U.S. Army Corps of Engineers is an agency of the United States federal

government. Among the Corps’ duties is fulfilling the United States’ trust responsibility to the

Tribe and other federally-recognized tribes, complying with the APA, and complying with NEPA

when undertaking major federal actions that significantly affect the quality of the human




                                                 3
       Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 4 of 13



environment. Issuing permits for the continued construction and operation of DAPL is a major

federal action that significantly affects the quality of the human environment.

        15.     Intervenor-Defendant Dakota Access, LLC is a limited liability company formed

to construct and own DAPL.

        16.     By filing this action, the Tribe does not waive its sovereign immunity and does not

consent to suit as to any claims, demand, offset, or cause of action of the United States, its agencies,

officers, agents, or other persons or entities in this or any other court.

                                    FACTUAL ALLEGATIONS

        17.     The Corps issued an initial set of permits on July 25, 2016 to construct DAPL at

Lake Oahe.

        18.     The Standing Rock Sioux Tribe (“SRST”) filed its initial complaint two days later

on July 27, 2018 raising several statutory and common law claims against the Corps.

        19.     Shortly thereafter, this Court granted motions by Dakota Access to intervene as

defendant and the Tribe to intervene as plaintiff.

        20.     On September 9, 2016, this Court denied SRST’s motion for a preliminary

injunction pursuant to the National Historic Preservation Act. On that same day, multiple federal

agencies affirmed that the tribes had raised serious concerns that necessitated a closer look at the

Corps’ permits at Lake Oahe and the underlying environmental analyses of these permits. The

Corps affirmed that the remaining authorization needed to construct the pipeline under Lake

Oahe—an easement to cross federally-owned land at Lake Oahe issued under the Mineral Leasing

Act (“MLA”)—would not be issued at that time.

        21.     On December 4, 2016, the Corps announced that the MLA easement would not be

granted without a comprehensive analysis of alternatives and impacts, including an analysis of the


                                                   4
       Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 5 of 13



Tribe’s Treaty rights. The Corps then formally initiated that process by publishing a Notice of

Intent to prepare an EIS and the Corps requested public comments on the critical issues and scope

of the EIS.

       22.     On January 24, 2017, the newly-inaugurated President executed a “Presidential

Memorandum” directing the Corps to abandon its December 4, 2016 decision to initiate the EIS

process. The Corps then changed course, terminated the EIS process, issued the MLA easement

at Lake Oahe, and allowed construction of DAPL to begin immediately without further

environmental review.

       23.     The Tribe moved this Court for partial summary judgment on its APA, NEPA, and

Treaty claims against the Corps. The Corps and Dakota Access cross-moved for summary

judgment.

       24.     This Court ruled on June 14, 2017 that the Corps’ failure to adequately analyze the

impacts of an oil spill on the Tribe’s Treaty rights to hunt and fish on the land, in Lake Oahe, and

in the Missouri River violated the requirements of NEPA. Additionally, this Court held that the

Corps did not adequately consider issues of environmental justice as required by federal law.

Finally, this Court held that the Corps failed to address issues of significant scientific controversy

regarding the risk of an oil spill and the potential impacts therefrom.

       25.     This Court remanded the Corps’ analysis back to the Corps and ordered the Corps

to correct its errors in the initial analysis. The Court ordered that the Corps must complete oil spill

response plans, that a third-party audit of the project must be completed, and that public reporting

of the project must occur.

       26.     During the time when the Corps was ordered to conduct its Remand Analysis, the

beneficial owners of Dakota Access, LLC publicly announced their intention to expand the


                                                  5
        Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 6 of 13



capacity of DAPL by 100,000 barrels of crude oil per day. On information and belief, this

expansion could take place without additional Corps’ authorization at the Lake Oahe crossing.

Such a significant increase in crude oil flow would make the Corps’ spill risk and impact analysis

and emergency response planning useless as these analyses would be based on, at best, inaccurate

data, and at worst, false data.

        27.     The Corps completed its Remand Analysis on August 31, 2018 and concluded that

it did not need to reconsider its 2016 environmental assessment nor was it required to complete an

EIS. The Corps affirmed its pre-remand conclusion that the risk of an oil spill is low, and therefore,

“. . . any impacts on hunting and fishing resource [sic] will be of limited scope and duration.” ECF

362-1 at p. 1. Additionally, the Corps concluded that the Lake Oahe crossing “does not result in

disproportionately high and adverse human health or environmental effects on minority

populations, including Tribes, and low-income populations.” Id. Finally, as to whether the Corps’

conclusions were likely to be highly controversial, the Corps incorrectly characterized technical

input and data from interested stakeholders as mere opposition to the pipeline and stated that these

stakeholders did not “provide information that a substantial dispute exists as to the size, nature, or

effect of the federal action.” Id. at p. 2.

        28.     The Corps’ Remand Analysis ignores much of the information provided to the

Corps during the remand period by interested stakeholders, it does not provide a critical response

to these data, and it simply reiterates the Corps’ flawed pre-remand conclusions. The Remand

Analysis continues to calculate risk based on generic national statistics rather than accounting for

DAPL’s specific risk factors particular to its specific route. The Remand Analysis fails to address

the extensive evidence that the risks of slow pipeline leaks that cannot be detected is higher than

the Corps acknowledges. The Remand Analysis relies heavily upon an ill-founded worst case


                                                  6
        Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 7 of 13



discharge (“WCD”) analysis that grossly underestimates the impacts of an oil spill, does not

adequately account for the unique hazards of Bakken crude oil, and severely overestimates the

ability of responders to clean up oil after it has spilled.

        29.     The Remand Analysis fails to address adverse weather conditions and the impact

of circumstances listed in the regulatory definition of “worst case discharge” in 49 C.F.R. § 194.5.

        30.     The Remand Analysis fails to implement the formula required by 49 C.F.R. §

194.105(b)(1), including consideration of the operators’ historic discharges.

        31.     The Remand Analysis relies heavily upon unrealistic shutdown times that bear

little-to-no resemblance to multiple real-world oil pipeline spills.

        32.     The Remand Analysis ignored DAPL’s failure to comply with easement conditions,

including the requirement that shutoff valves near Lake Oahe have independent power sources to

ensure operational safety.

        33.     The Remand Analysis fails to calculate the risks and impacts of an oil spill based

upon Dakota Access’s publicly-stated intention to increase DAPL’s capacity by 100,000 barrels

of crude oil per day. Such a drastic increase changes both the risks of a spill as well as the potential

impacts of a spill. By not accounting for this volume of crude oil flow through the pipeline, the

WCD analysis is rendered useless and constitutes little more than the Corps merely checking an

administrative box to proceed with its pre-determined decision.

        34.     The failures in the Remand Analysis endanger the Tribe’s hunting and fishing

Treaty rights, disproportionately endanger low-income and Tribal residents along the pipeline

route, and do not adequately address the controversy over the Corps’ conclusions that the risk of

oil spill is low and the effects therefrom are minimal.




                                                    7
         Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 8 of 13



                                      CLAIMS FOR RELIEF

    I.         VIOLATION OF NEPA

         35.     Intervenor-Plaintiff hereby alleges, incorporates, and restates all previous

paragraphs of this Supplemental Complaint and of Intervenor-Plaintiff’s prior Second Amended

Complaint.

         36.     Federal agencies are required under NEPA to prepare an EIS for all “major Federal

actions significantly affecting the quality of the human environment.” 42 U.S.C. § 4332(2)(C).

         37.     In determining whether any federal action is significant, Council of Environmental

Quality (“CEQ”) regulations require consideration of both the context of the action and the

intensity of its impacts. 40 C.F.R. § 1508.27.

         38.     Factors to be considered when determining the intensity of an action include “the

degree to which the proposed action affects public health or safety”; “unique characteristics of the

geographic area such as proximity to historic or cultural resources…”; the degree to which the

effects on the environment “are likely to be highly controversial,” are “highly uncertain” or

“involve unique or unknown risks”; and “the degree to which the action … may cause loss or

destruction of significant scientific, cultural, or historical resources.” Id.

         39.     In June of 2017, this Court found significant flaws in the Corps’ analysis of the risk

and the impacts of its decision to authorize DAPL beneath Lake Oahe. The three flaws identified

by the Court failed to adequately consider effects to the Tribe’s Treaty rights to hunt and fish,

failed to adequately consider the environmental justice effects of DAPL on low-income and tribal

communities, and failed to consider the controversy of the Corps’ spill and impact analysis.




                                                   8
         Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 9 of 13



         40.     The Corps’ decision to affirm its pre-remand analysis without adequately

considering the Tribe’s Treaty rights, environmental justice implications, or controversy of DAPL

violated NEPA’s requirement to take a hard look at the action.

   II.         VIOLATION OF THE APA

         41.     Intervenor-Plaintiff hereby alleges, incorporates, and restates all previous

paragraphs of this Supplemental Complaint and of Intervenor-Plaintiff’s prior Second Amended

Complaint.

         42.     The APA requires a reviewing court to “hold unlawful and set aside agency action,

findings, and conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law . . . .” 5 U.S.C. § 706.

         43.     The Corps’ Remand Analysis largely affirms its pre-remand analysis of the risk of

oil spills and the effects of those spills on Tribal members and the Treaty rights secured to these

members and to the Tribe.

         44.     This Court found the Corps’ pre-remand analysis to be deficient with regard to

Treaty rights to hunt and fish, with regards to environmental justice concerns, and with regard to

the controversy surrounding DAPL.

         45.     The Corps’ Remand Analysis fails to provide a WCD analysis that complies with

the requirements of 49 C.F.R. § 194.5 because the Corps relies on its pre-remand WCD that does

not account for the impact of circumstances such as adverse weather conditions and other factors

listed in 49 C.F.R. § 194.5.

         46.     The Corps’ Remand Analysis fails to comply with the requirements of 49 C.F.R. §

194.105(b)(1), including the requirement to consider the historic discharges from DAPL’s pipeline

operators, even though DAPL’s parent companies have among the industry’s worst safety records.


                                                 9
       Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 10 of 13



          47.     The Corps’ Remand Analysis fails even to consider Dakota Access’s public

statement that it intends to increase the flow of crude oil through DAPL by 100,000 barrels per

day.

          48.     Given the Corps’ failure to abide by CEQ regulations in its Remand Analysis, and

its failure to consider the increased crude oil flow through DAPL, the Corps’ decision to reaffirm

its pre-remand analysis is arbitrary, capricious, an abuse of discretion, and not in accordance with

the law.

   III.         FAILURE TO ADEQUATELY CONSIDER IMPACTS TO TREATY RIGHTS

          49.     Intervenor-Plaintiff hereby alleges, incorporates, and restates all previous

paragraphs of this Supplemental Complaint and of Intervenor-Plaintiff’s prior Second Amended

Complaint.

          50.     The Tribe holds vested Treaty rights in the lands within the Cheyenne River Sioux

Reservation, the waters of Lake Oahe, and the Missouri River. These rights include reserved water

rights and Treaty rights to hunt, fish, and gather natural resources from the lands within the

Cheyenne River Sioux Reservation, including the waters of Lake Oahe and the Missouri River.

These rights include the right to clean, safe water to sustain a livable permanent homeland and

self-sufficiency for the Tribe and its people. The Corps manages and controls the waters of Lake

Oahe where the Tribe exercises its treaty rights.

          51.     The Corps, by virtue of the Treaties, federal statutes, and the federal trust

responsibility, has a duty to consider the Tribe’s treaty rights when taking action. The Corps also

has a duty to avoid taking actions that would damage, degrade, or destroy the Tribe’s reserved

water rights and the Tribe’s Treaty rights to hunt, fish, and gather. The Corps must fully assess,

in consultation with the Tribe, the impacts of its actions such as authorizing, permitting, or granting


                                                  10
       Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 11 of 13



easements for pipelines to cross areas where the Tribe retains rights guaranteed to the Tribe and

its members by Treaties.

          52.     The Corps’ Remand Analysis renews its pre-remand assertion that the likelihood

of an oil spill is minimal, and concludes therefrom that the effects and impacts of an oil spill on

the Tribe’s hunting and fishing rights are minimal. This conclusion relies upon a narrow selection

of data used to confirm the Corps’ pre-remand decision, and fails to analyze data critical of the

Corps’ pre-remand decision. This conclusion excludes much of the feedback provided by the

Tribe, the Standing Rock Sioux Tribe, and other Tribal parties to this action in violation of the

Corps’ obligation to consult with the Tribes before taking action that could jeopardize the Tribes’

treaty rights and resources.

          53.     By reaffirming its pre-remand decisions, the Corps’ Remand Analysis failed to

adequately consider the Tribe’s Treaty rights and failed to consider the Corps’ duty to act as trustee

to protect those rights.

    IV.         VIOLATION OF THE RIVERS AND HARBORS ACT

          54.     Intervenor-Plaintiff hereby alleges, incorporates, and restates all previous

paragraphs of this Supplemental Complaint.

          55.     Section 408(a) of the Rivers and Harbors Act prohibits the alteration, occupation,

or use of public works if such activity will be “injurious to the public interest.” In determining if

the activity will be injurious to the public interest, the Corps must consider the benefits that

reasonably may be expected to accrue from the activity against the reasonably foreseeable

detriments.

          56.     The Corps is required to consider the effects on the Tribe’s hunting and fishing

rights in its determination of whether DAPL will be injurious to the public interest.


                                                  11
       Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 12 of 13



       57.     This Court found the Corps’ pre-remand analysis to be deficient with regards to

Treaty rights to hunt and fish.

       58.     The Corps’ Remand Analysis does not take into account Dakota Access’s intention

to expand the capacity of DAPL by 100,000 barrels of crude oil per day.

       59.     The Corps’ Remand Analysis does not provide an adequate analysis of how the

Corps weighed the risks of DAPL to the Tribe’s Treaty rights against the reasonably anticipated

benefits of DAPL. The Remand Analysis fails to even consider Dakota Access’s public statement

that it intends to increase the flow of crude oil through DAPL by 100,000 barrels per day.

       60.     By failing to provide an adequate analysis of how the Corps weighed the risks and

benefits of DAPL, the Corps violated its duty under Section 408 of the Rivers and Harbors Act to

ensure that any alteration to a public works project is not injurious to the public interest.

                                       PRAYER FOR RELIEF

       WHEREFORE, Intervenor-Plaintiff respectfully requests that this Court grant the

following relief:

                      i.          Declare that the Remand Analysis and the underlying MLA

               easement which it attempted to address is arbitrary, capricious, and in violation of

               NEPA and the APA;

                     ii.          Vacate the Remand Analysis, the final environmental analysis and

               finding of no significant impact, and the underlying MLA easement pending full

               compliance with the law;

                    iii.          Direct the Corps to resume the EIS process initiated in November

               2016, and provide the Tribe with all technical documents related to oil spill and

               impact so that it can meaningfully participate in the EIS process;


                                                  12
      Case 1:16-cv-01534-JEB Document 378-1 Filed 11/26/18 Page 13 of 13



                    iv.        Retain jurisdiction over this matter to ensure that the Corps complies

               with the law;

                    v.         Award Intervenor-Plaintiff its reasonable fees, costs, expenses, and

               disbursements, including attorneys’ fees, associated with this litigation; and

                    vi.        Grant Intervenor-Plaintiff such further and additional relief as the

               Court may deem just and proper.



        Dated this 26th day of November, 2018.


                                                       CHEYENNE RIVER SIOUX TRIBE,
                                                       Intervenor-Plaintiff,


                                               By:      /s/ Nicole E. Ducheneaux
                                                      Nicole E. Ducheneaux
                                                      Joseph V. Messineo
                                                      Fredericks Peebles & Morgan LLP
                                                      3610 North 163rd Plaza
                                                      Omaha, NE 68116
                                                      Telephone: (402) 333-4053
                                                      Facsimile: (402) 333-4761
                                                      Email: nducheneaux@ndnlaw.com
                                                                jmessineo@ndnlaw.com



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 26th day of November, 2018 a copy of the foregoing was

filed electronically with the Clerk of the Court. The electronic filing prompted automatic service

of the filing to all counsel of record in this case who have obtained CM/ECF passwords.

                                                              /s/ Nicole E. Ducheneaux




                                                 13
         Case 1:16-cv-01534-JEB Document 378-2 Filed 11/26/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 STANDING ROCK SIOUX TRIBE,

                       Plaintiff,                  Case No. 1:16-cv-1534-JEB
                                                   (and Consolidated Case Nos.
                and                                16-cv-1796 and 17-cv-267)

 CHEYENNE RIVER SIOUX TRIBE,

                       Intervenor-Plaintiff,

                v.

 U.S. ARMY CORPS OF ENGINEERS,

                       Defendant – Cross-
                       Defendant.

                and

 DAKOTA ACCESS, LLP,

                       Intervenor-Defendant
                       Cross-Claimant.


               PROPOSED ORDER GRANTING MOTION FOR LEAVE TO
                      FILE SUPPLEMENTAL COMPLAINT

         Intervenor-Plaintiff Cheyenne River Sioux Tribe filed a Motion for Leave to File

Supplemental Complaint. Having reviewed the parties’ pleadings, exhibits, and the entire record

of this case, it is hereby ORDERED that, the Motion is GRANTED.




Dated:                       , 2018
                                                     JAMES E. BOASBERG
                                                     United States District Court Judgment



                                               1
